     Case: 1:19-cv-02981 Document #: 15 Filed: 11/06/19 Page 1 of 2 PageID #:64




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

MALIBU MEDIA, LLC,                              )
                                                )
       Plaintiff,                               )          Case No.: 1:19-cv-02981
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP address         )
207.229.176.214,                                )
                                                )
       Defendant.                               )
                                                )

                                      NOTICE OF LIEN

TO THE CLERK OF THE COURT AND ALL COUNSEL OF RECORD:

       PLEASE TAKE NOTICE that The Lomnitzer Law Firm, P.A. hereby files its claim of

lien/attorney lien/charging lien against any financial recovery, settlement and/or benefit of any

form that would otherwise inure to the benefit of MALIBU MEDIA, LLC but for this lien. This

lien is pursuant to paragraph 3, page 2, of a certain engagement agreement between The

Lomnitzer Law Firm, P.A., and MALIBU MEDIA, LLC.

       Please contact the undersigned attorney for The Lomnitzer Law Firm, P.A., if further

information is needed.

       Dated: November 6, 2019                      Respectfully submitted,

                                                    /s/ Jerold I. Schneider
                                                    Jerold I. Schneider, Esq.
                                                    26975
                                                    Schneider IP Law
                                                    6998 Great Falls Cir.
                                                    Boynton Beach, FL 33437
                                                    561-309-5374
                                                    Jerold.schneider@schneideriplaw.legal
                                                    Attorney for lienholder
                                                    The Lomnitzer Law Firm P.A.


                                               1
     Case: 1:19-cv-02981 Document #: 15 Filed: 11/06/19 Page 2 of 2 PageID #:64




                                CERTIFICATE OF SERVICE

       I hereby certify that on November 6, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of

record and interested parties through this system.


                                                     /s/ Jerold I. Schneider
                                                     Jerold I. Schneider, Esq. (26975)




                                                 2
